Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/940,702 filed on 7/28/2020.
Claims 1-25 have been examined and are pending in this application. 
Claim Objections
Claims 1, 7, 8, 10, 11, 12, 14, 20, 21, 22, 24 and 25 are objected to because of the following informalities:  
Regarding claims 1, 7, 8, 11, 14, 20, 21, 22 and 25, the acronym 'PGE' is used without spelling out in full at their first occurrences in the claim. 
Regarding claim 1, 10, 11, 12, 14, 24 and 25, the acronym 'PVE' is used without spelling out in full at its first occurrence in the claim. 
Regarding claim 8, 10, 22 and 24 the acronym 'KGE' is used without spelling out in full at its first occurrence in the claim. 
Appropriate correction is required.
Claims 16-24 objected to under 37 CFR 1.75 as being a substantial duplicate thereof. The method claims 16-24 as same as the limitations of the method claims 2-11 and also depend 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5, 10, 13-14, 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner searched the whole document and could not identify support for the terms: “first data object.” 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 14, claims 1 and 14 recite “generating a first proof configured to be usable to verify …….” which is unclear. According to the specification (par. 0160 and 0312) proof (P1) and proof object also (P1). It is not clear how the proof is generated and what is the difference between first proof and proof data object.
Regarding claims 2-13, and 15-24; claims 2-13 and 15-24 are dependent on claims 1 and 14 respectively, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103136441 A) and in view of Russinovich (US 2018/0225661).
Regarding claim 1, Li discloses a method for communicating information relating to test results of a user (Li par. 0063 and 0072; multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result), comprising: 
obtaining test results of a user (Li par. 0010, 0056, 0063; the necessary data fields a priori knowledge is obtained for a specific medical device 10 the desired assertion field information. Multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result); 
deriving an assertion from the test results of the user, the test results being input to a first algorithm (Li par. 0056; the program 28 can use the patient ID information to obtain proper recording, and electronic medical record database 22 the necessary data fields a priori knowledge is obtained for a specific medical device 10 the desired assertion field information. In one embodiment, the medical device 10 can use database 22 the data of universal coding, for example, the database server 66 the application makes use of common tags (e.g., XML tags) to information coding. then, the assertion data embedded in the data structure 30); 
(Li par. 0055; evaluation program 28 is not presently available assertion data in data structure 30. constant of the assertion data 50 may, for example, use the patient identification 48. The index, through communication with the medical database 22 to obtain. constant information may include the sex, weight and age of the patient and such as drug allergy information).
Li teaches, deriving an assertion from the test results of the user, the test results being input to a first algorithm (Li par. 0056). however, Li does not explicitly disclose a pre- provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed; generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object, the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained and communicating the first proof and the first data object to a receiving communication device from an enterprise communication device associated with the user and an enterprise.
However, in an analogous art, Russinovich teaches wherein a pre- provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed (Russinovich abstract and par. 0098; a request may be made to the validation nodes, to alter one of these parameters, such as a membership addition, a membership removal, a processor type for the processor that includes the TEE, a TEE type, a code version executing in the TEE, or a Confidential Consortium Blockchain Framework (COCO) version executing in the TEE. The validation nodes receiving the request may determine whether to alter the parameter based on the consensus protocol code); 
generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object (Russinovich abstract, par. 0024 and 0062; the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor. In some examples, TEE attestation is used to verify that the blockchain or other authentication protocol code stored in the TEE is the pre-determined type of blockchain or other authentication protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code. A determination may be made as to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code); and
communicating the first proof and the first data object to a receiving communication device from an enterprise communication device associated with the user (Russinovich par. 0008, 0027 and 0095; The transaction may be forwarded to a VN in the blockchain network that is selected based on the agreed-upon consensus protocol. The selected VN may then process the transaction by executing the code of the transaction, and may then resolve any conflicts. The VN may then directly update the official state of the processed blockchain based on the processing of the blockchain transaction. VNs can also unilaterally, or by a voting scheme, approve participants, including themselves. In some examples, a participant has no network voting privileges, but by virtue of the network being provisioned with their public transaction keys (PTKs), can submit transactions) and an enterprise (Russinovich par. 0002; Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code (Russinovich abstract).
Regarding claim 2, Li and Russinovich disclose the method of claim 1, 
Li further discloses wherein the assertion links user identity information with the test results and indicates whether the user has tested positive or negative for a condition (Li par. 0062; device using the patient identification number and assertion data identification to obtain necessary assertion data, assertion of necessary data from the medical database). 
Regarding claim 3, Li and Russinovich disclose the method of claim 2, 
Li further discloses wherein the condition is a disease or infection (Li par. 0010, 0056, 0063; the necessary data fields a priori knowledge is obtained for a specific medical device 10 the desired assertion field information. Multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result).
Regarding claim 4, Li and Russinovich disclose the method of claim 1, 
Li further discloses wherein the obtaining, deriving, generating and communicating is performed by the enterprise communication device (Li par. 0030, 0063; Picture 1 is a simplified hospital environment representation, which shows the mutual communication with the medical monitoring device suitable for the invention to interventional medical device of the medical pump, the medical pump is connected with database (such as central medical records system and solution database). Multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result).
Regarding claim 5, Li and Russinovich disclose the method of claim 1, 
Russinovich further discloses wherein the communicating includes sending the first proof and the first data object to the receiving communication device over a communications network, wherein the receiving communications device is associated with the enterprise (Russinovich par. 0002, 0008, 0027 and 0095; The transaction may be forwarded to a VN in the blockchain network that is selected based on the agreed-upon consensus protocol and Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth).
 (Russinovich abstract).
Regarding claim 6, Li and Russinovich disclose the method of claim 1, 
Russinovich further discloses wherein the wherein the environment in which the first algorithm is executed is provided by the PGE (Russinovich abstract and par. 0098; a request may be made to the validation nodes, to alter one of these parameters, such as a membership addition, a membership removal, a processor type for the processor that includes the TEE, a TEE type, a code version executing in the TEE, or a Confidential Consortium Blockchain Framework (COCO) version executing in the TEE. The validation nodes receiving the request may determine whether to alter the parameter based on the consensus protocol code).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to  (Russinovich abstract).
Regarding claim 7, Li and Russinovich disclose the method of claim 1, 
Russinovich further discloses wherein the first proof is generated by the PGE (Russinovich abstract, par. 0024 and 0062; the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor. In some examples, TEE attestation is used to verify that the blockchain or other authentication protocol code stored in the TEE is the pre-determined type of blockchain or other authentication protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code. A determination may be made as to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code (Russinovich abstract).
Regarding claim 8, Li and Russinovich disclose the method of claim 7, 
(Russinovich abstract, par. 0002, 0024 and 0062; the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor. In some examples, TEE attestation is used to verify that the blockchain or other authentication protocol code stored in the TEE is the pre-determined type of blockchain or other authentication protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code. A determination may be made as to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code and the new transaction, which includes the public key of the new owner, may be digitally signed by the owner with the owner's private key to transfer ownership to the new owner as represented by the new owner public key).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code (Russinovich abstract).
Regarding claim 9, Li and Russinovich disclose the method of claim 8, 
(Russinovich par. 0002; Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth) and the new transaction, which includes the public key of the new owner, may be digitally signed by the owner with the owner's private key to transfer ownership to the new owner as represented by the new owner public key).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code (Russinovich abstract).
Regarding claim 13, Li and Russinovich disclose the method of claim 1, 
Li further discloses wherein communicating the first proof and the first data object to the receiving communication device includes causing a visual and/or audio indicator to be presented by the receiving communication device upon verification of the first data object, the visual and/or audio indicator indicating whether the user has tested positive or negative for a condition (Li par. 0060;  the patient or a caregiver, such as display information or broadcast audio alert or playing video for display on the medical device screen).
Regarding claim 14, Li discloses method for communicating information relating to test results of a user  (Li par. 0063 and 0072; multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result), comprising: 
obtaining test results of a user (Li par. 0010, 0056, 0063; the necessary data fields a priori knowledge is obtained for a specific medical device 10 the desired assertion field information. Multiple data sources, including but not limited to, drug facts, disease treatment regimen, clinical treatment plan, patient profile, laboratory test result); 
deriving an assertion from the test results of the user, the test results being input to a first algorithm (Li par. 0056; the program 28 can use the patient ID information to obtain proper recording, and electronic medical record database 22 the necessary data fields a priori knowledge is obtained for a specific medical device 10 the desired assertion field information. In one embodiment, the medical device 10 can use database 22 the data of universal coding, for example, the database server 66 the application makes use of common tags (e.g., XML tags) to information coding. then, the assertion data embedded in the data structure 30); 
the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained (Li par. 0055; evaluation program 28 is not presently available assertion data in data structure 30. constant of the assertion data 50 may, for example, use the patient identification 48. The index, through communication with the medical database 22 to obtain. constant information may include the sex, weight and age of the patient and such as drug allergy information).
(Li par. 0056). however, Li does not explicitly disclose a pre- provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed; generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object, the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained and communicating the first proof and the first data object to a receiving communication device from an enterprise communication device associated with the user and an enterprise and in response to the verifying, presenting an indicator indicating whether the tested positive or negative for a condition.
However, in an analogous art, Russinovich teaches wherein a pre- provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed (Russinovich abstract and par. 0098; a request may be made to the validation nodes, to alter one of these parameters, such as a membership addition, a membership removal, a processor type for the processor that includes the TEE, a TEE type, a code version executing in the TEE, or a Confidential Consortium Blockchain Framework (COCO) version executing in the TEE. The validation nodes receiving the request may determine whether to alter the parameter based on the consensus protocol code); 
generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object (Russinovich abstract, par. 0024 and 0062; the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor. In some examples, TEE attestation is used to verify that the blockchain or other authentication protocol code stored in the TEE is the pre-determined type of blockchain or other authentication protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code. A determination may be made as to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code); and
verifying that the first algorithm used the test results to produce the assertion by providing the first proof and the first data object to the PVE (Russinovich abstract; the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor).
in response to the verifying, presenting an indicator indicating whether the tested positive or negative for a condition (Russinovich par. 0064 and 0065; If, however, in some examples, the determination at decision block 526 is positive, TEE attestation may be used to verify that nodes associated with prospective members of the consortium stores the agreed-upon authorized blockchain protocol code and consensus protocol code to be run on the TEE. If the TEE attestation is negative, in some examples, the process moves to the return block).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  (Russinovich abstract).
Regarding claim 15, Li and Russinovich disclose the method of claim 14, 
Russinovich further discloses wherein the indicator permits access to information and/or a premises associated with the enterprise (Russinovich par. 0002; Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Russinovich with the method and system of Li, wherein generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object to provide users with a means for determining to whether to change the pre-determined type of blockchain or other authentication protocol code based on the pre-determined consensus code (Russinovich abstract).
Regarding claims 16-23; claim 16-23 is directed to a method associated with the method claimed in claims 2-9 respectively. Claim 16-23 is similar in scope to claims 2-9 respectively, and are therefore rejected under similar rationale respectively.  
Allowable Subject Matter
Claims 10-12 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action is resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SANCHIT K SARKER/Examiner, Art Unit 2495